Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered. 

Receipt is acknowledged of Amendments and Remarks filed on 05/19/22. Claims 1, 5, and 13-14 have been amended, no new claims have been added and no claims have been canceled. Accordingly, claims 1-6 and 11-22 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 11-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stagni et al (WO 2010023705) in view of Nakata (US 20140371123).

Stagni et al teach the use of enhancers for the preparation of ophthalmic compositions containing riboflavin, by means of cross-linking, and the corresponding ophthalmic compositions for the technique of corneal cross-linking (Abstract). 
Corneal cross-linking is a low-invasive method, which uses riboflavin activated by a UV laser (366 nm) (See page 3).
It has now been surprisingly discovered that by administering on the cornea ophthalmic compositions containing enhancers chosen from among: bio-enhancers (i.e., substances that favor the passage of riboflavin or of other photosensitizing through the corneal epithelium, enabling absorption by the corneal stroma itself), such as EDTA, sodium EDTA, potassium EDTA, polysorbate 80, benzalkonium chloride, lauric acid, menthol, polyoxyethylene, etc; (See pages 4-5).
It is also disclosed that the formulations 1- 13 may also be isotonic or even hypertonic with the addition of sufficient sodium chloride (NaCL) (i.e. a tonicity agent) (See page 16). 
Stagni et al lack a disclosure on some claimed tonicity and viscosity increasing agents. However, these agents are well known in the art as shown by Nakata. 

Nakata teach an aqueous ophthalmic composition comprising (A) polyoxyethylene castor oil, and (B) at least one member selected from the group consisting of castor oil and vitamin A (See abstract and [0011]). The said aqueous ophthalmic composition further comprises a tonicity agent. The tonicity agent is at least one member selected from the group consisting of glycerin, propylene glycol, glucose, sodium chloride, potassium chloride, polyethylene glycol, etc. The tonicity agent is present at a range of from 0.005 to 10 w/v % based on the total amount of the aqueous ophthalmic composition (See [0011], item 1-13 and [0060]).
The said aqueous ophthalmic composition can further include a buffer. Exemplified buffers include citrates such as sodium citrate, potassium citrate, disodium citrate, etc, (See [0059]).
It is also disclosed that preferable examples of compound (D) that is effective for improving the transparency of the aqueous ophthalmic composition include glycerin, POE hydrogenated castor oils, and more preferably glycerin, polysorbate 80, polyoxyethylene hydrogenated castor oil 60, and poloxamer 407 (See [0063]).
The said formulations may comprise benzalkonium chloride, poloxamer 407, glycerin, ophthalmic drugs such as sodium hyaluronate, phenethyl alcohol, benzyl alcohol, thickening agents including carboxymethyl cellulose and carriers such as water and ethanol (See [0050], [0052], [0059], [0060], [0069], [0075], [0080] and [0081]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Nakata with that of Stagni et al to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because both Stagni et al and Nakata teach safe and effective ophthalmic formulations. Stagni et al teach that the said formulation may comprise a tonicity agent such as sodium chloride but lacks a disclosure on other possible tonicity agents suitable for the said ophthalmic formulations. Nakata also teach ophthalmic formulations comprising an active agent, non-ionic surfactants and other suitable agents such as tonicity agents which may be sodium chloride or glycerin, propylene glycol or polyethylene glycol.  As such one of ordinary skill in the art given the disclosure of Nakata would have been motivated to have selected tonicity agents such as glycerin or propylene glycol as a substitute for sodium chloride with the added benefits of making a transparent formation. 
In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stagni et al (WO 2010023705) in view of Nakata (US 20140371123) as applied to claims 1 and 14 above and in further view of Lin et al (US 6,511,660).

Stagni et al and Nakata’s teaching are delineated above and incorporated herein. Satgni et al and Nakata et al teaching ophthalmic formulation comprising a photosensitizer including riboflavin, excipients and active agents, but they lack a disclosure on the claimed anesthetic agents. However, this is well known in the art as shown by Lin et al. 

Lin et al teach ophthalmic drug delivery formulations which comprise a Carbopol solution, a Pluronic solution, or a combination of Carbopol and Pluronic. The ophthalmic drug delivery formulations are especially suitable for use with ophthalmic drugs such as pilocarpine hydrochloride to treat glaucoma (See abstract, summary and claims 2-4). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Lin et al with that of Stagni et al and Nakata to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because both Stagni et al, Nakata and Lin et al teach safe and effective ophthalmic formulations. Stagni et al teach that the said formulation may comprise ophthalmic active agents such as riboflavin, menthol, etc; but lack a disclosure on other active agents including pilocarpine. Lin et al teach ophthalmic formulations comprising pilocarpine hydrochloride.  As such one of ordinary skill in the art given the disclosure of Stagni et al, Nakata and Lin et al would have been motivated to have incorporated Lin et al’s active agent in the ophthalmic formulations of Stagni et al to improve and expand on their effect. 
In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 1, 3-6, 11-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Troisi et al (US 20120121567) in view of Nakata (US 20140371123).

Troisi et al teach an ophthalmic solution containing riboflavin (See abstract). Novel solutions suitable for the treatment of keratoconus by trans-epithelial cross-linking have been obtained by mixing one or a plurality of substances with a solution containing riboflavin, for example with a riboflavin-dextran solution in a concentration chosen in the range from 0.0001% to 0.5% (See [0046]). The compositions to be tested containing a fluorescent substance (riboflavin) were applied on the corneas (See [0050]). 
One embodiment includes a composition of riboflavin-dextran 0.1% + vitamin E TPGS (D-alpha-tocopheryl polyethylene glycol 1000 succinate) at the concentration of 500 mg % ml (See [0055]).
Another formulation disclosed is riboflavin inside the solution of sodium hyaluronate + xanthan gum 0.4 ml, which demonstrates the passage through the cornea (See [0060]). 
The said formulations may comprise active agents including NSAID (nonsteroidal anti-inflammatory drugs) to be used for preparing a riboflavin ophthalmic solution, including acetylsalicylic acid, diclofenac, droxicam, ketorolac, etc, (See [0108] and claims 1 and 7). 
Troisi et al teach ophthalmic formulations comprising riboflavin, active agents and excipients but is silent with regard to the claimed non-ionic surfactants, analgesics and excipients such as tonicity agents, ionic surfactants, etc, as claimed. However, the said components in ophthalmic compositions are well known in the art as shown by Nakata.   
Nakata’s teaching is delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Nakata with that of Troisi et al to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because both Troisi et al and Nakata teach safe and effective ophthalmic formulations. Troisi et al teach that the said formulation may comprise riboflavin, active agents and excipients but lack a disclosure on other possible tonicity agents and excipients suitable for the said ophthalmic formulations. Nakata also teach ophthalmic formulations comprising active agents, non-ionic surfactants and other suitable agents such as tonicity agents which may be sodium chloride or glycerin, propylene glycol or polyethylene glycol.  As such one of ordinary skill in the art given the disclosure of Nakata would have been motivated to have incorporated Nakata’s excipients and active agents into Troisi et al’s ophthalmic formulations with a reasonable expectation of success.  
In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Troisi et al (US 20120121567) in view of Nakata (US 20140371123) as applied to claims 1 and 14 and in further view of Hernandez et al (US 20150174105).

Troisi et al and Nakata’s teaching are delineated above and incorporated herein.  
Troisi et al and Nakata lack a specific disclosure on including an anesthetic agent. This would have been obvious over the teaching of prior art including Hernandez et al.  

Hernandez et al teach an ophthalmic composition for the correction of presbyopia, consisting of 2% pilocarpine, characterized by being diluted to 1% with sterile Balanced Salt Solution (BSS), obtaining 1% pilocarpine (2.5 ml)+bromfenac, 1.8 mg of bromfenac (2.5 ml)+sterile Balanced Salt Solution (BSS) (2.5 ml), finally obtaining eye drops of 7.5 ml. It is also possible to obtain a 1.5% and 2% pilocarpine (See abstract, [0015], [0023] and [0027]-[0028]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Hernandez et al with that of Troisi et al and Nakata to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because Troisi et al, Nakata and Hernandez et al teach safe and effective ophthalmic formulations. Troisi et al teach that the said formulation may comprise ophthalmic active agents such as riboflavin, sodium hyaluronate, xanthan gum and active agents including NSAID such as diclofenac and ketorolacetc; but lack a disclosure on other active agents including pilocarpine. Hernandez et al teach ophthalmic formulations comprising pilocarpine hydrochloride and bromfenac.  As such one of ordinary skill in the art given the disclosure of Troisi et al and Hernandez et al would have been motivated to have incorporated Hernandez et al’s active agent for the ophthalmic formulations of Troisi et al and Nakata to improve and expand on their effect. 
In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,207,410 in view of Nakata (US 20140371123). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Nakata.
The examined claims are drawn to a formulation for an eye treatment comprising a photosensitizer including riboflavin and one or more delivery agents including a non-ionic surfactant or a thickening agent. The reference claims are drawn to a formulation for an eye treatment, comprising: a photosensitizer solution including riboflavin; and a permeability enhancing composition including Triton X-100, Polidocanol, etc.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a non-ionic surfactant, whereas reference claims recite a permeability enhancer. However, the recited claims of the instant application are not mutually exclusive since both compositions of the instant application and reference patent may comprise other additive components. Furthermore, Nakata teach compositions for treating the eye comprising castor oil, vitamin E and adjuvants including non-ionic surfactants including poloxamer 407 and thickening agents including carboxymethyl cellulose.    
Thus, it would have been obvious to one of ordinary skill in the art to select suitable additives and adjuvants for a for treating an eye as taught by the reference claims and Nakata with a reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 05/19/22 have been fully considered but they are not persuasive. 
Applicant’s main argument is that the references of record do not teach the added limitation of “photoactivation at a selected wavelength delivered in a spatial pattern”. Specifically, Applicant argues that “the cited portions of Stagni do not disclose, teach, or suggest all features claimed by amended independent Claim 1. Namely, the cited portions of Stagni are silent as to “photoactivation at a selected wavelength delivered in a spatial pattern” as claimed. The Office Action does not cite Nakata to remedy the above-identified deficiencies of Stagni” (See Remarks, page 6).
The argument is not persuasive because this is a property of the riboflavin and the ophthalmic therapeutic formulation comprising it. In other words, adding this limitation does not add anything to the claimed formulation and fails to materially change the scope of the claim. Additionally, there is no evidence in the specification that a specific riboflavin has this property compared to others. In fact, the Specification does not list or exemplify any riboflavin species. 
The instant Specification states that “When light of a particular wavelength is applied to a cross-linking agent, such as riboflavin, the light can excite the cross-linking agent and cause the cross-linking agent to fluoresce” (See PG PUB version at [0044]), and that “When riboflavin absorbs radiant energy, especially light, it undergoes photoactivation. There are two photochemical kinetic pathways for riboflavin photoactivation, Type I and Type II” (See [0029]). 
Furthermore, Stagni et al states that ophthalmic composition comprising “photo-enhancers (i.e., photosensitive and photopolymerizing substances that can be readily absorbed by the epithelium and that, like riboflavin, can also be activated by light to form corneal cross- linking).  
The other reference, Troisi et al teach “The compositions to be tested containing a fluorescent substance (riboflavin) were applied on the corneas”. 
Accordingly, not only the references do point to the same property recited in the claims, the riboflavin taught by the prior art is expected to have the same property and perform the same function as claimed. 
The secondary references, Nakata, Lin and Hernandez are relied upon for teaching other elements of the claimed formulations not expressly disclosed by the primary references. Applicant has not made any arguments regarding these references.  
The arguments are not persuasive and the rejections are maintained. 
	Claims 1-6 and 11-22 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616